COURT OF APPEALS
                      EIGHTH DISTRICT OF TEXAS
                           EL PASO, TEXAS

LEONARDO CARO TERRAZAS,             §
ASELMO PARRA CASTILLO,
ANTIONIO BOJORQUEZ ROSAS,           §
CARLOS ARTURO CEVANTES
HERNANDEZ, CESAR QUINTANA           §
MARTINEZ, BERNARDO CARO
MONGES, GANADERA SANTA SOFIA,       §
HECTOR HUGO VARGAS VASQUEZ,
INTERGANADERA FAMFLO S.P.R. de      §        No. 08-19-00206-CV
R.L. de C.V., JESUS IGNACIO
ARMENDARIZ TORRES, JESUS            §             Appeal from the
MENDOZA ROMERO, JESUS
MANUEL PARRA CHAVEZ, JOSE G.        §            327th District Court
VILLALOBOS VILLALOBOS,
MANUEL ARMANDO GONZALEZ             §       of El Paso County, Texas
CARMONA, NICOLAS
CAROTERRAZAS, OSCAR TENA            §        (TC# 2016DCV4635)
LOCANO, OSCAR CHACON
HERRERA, RAFAEL RUIZ                §
HERNANDEZ, RANCHO LOS
TATOLEROS S.P.R. de R.L. de C.V.,   §
ROGELIO CAMACHO ARMENDARIZ,
SOCORRO MONTES VARGAS,              §
RANCHO BLANCO DE CHAVEZ,
AGRICOLA Y GANDERA ZAZUETA          §
S.A. de C.V., CANDELARIO MOLINA
RETANA, CARLOS DUARTE VILLA,        §
GELACIO LECHUGA VALDEZ, JOSE
MIGUEL NEVAREZ, JUAN MANUEL         §
MENDOZA, JESUS PESQIERA
GASELUM, EUGENIO RIVERA TENA,       §
AGRICOLA GANADERA LOS
MOLINAS, ADAN HERNANDEZ DIAZ,       §
ALEJANDRO PORRAS DUARTE,
  ANDREA VALLES VACA,                               §
  CANDELARIO MOLINA RETANA,
  CARLOS DUARTE VILLA, CORNELIO                     §
  RIVERA RIVAS, ERNESTO MERAZ
  OLIVAS, FRUTI GANA-DERA de RL de                  §
  CV, GANADERA DOBLE O,
  GERARDO GARCIA ANAYA,                             §
  GUILLERMO OLIVAS RODRIGUEZ
  DE LOS DOS, JOSE ANTONIO MERAZ                    §
  OLIVAS, JOSE MARTA MERAZ
  HERNANDEZ, JUAN JOSE GARCIA                       §
  VALDEZ, LEONARDO CARO
  TERRAZAS, LUIS ARMANDO                            §
  ESTRADA CASTELLANOS, ROGELIO
  CAMACHO, SERGIO SOLIS CHAVEZ,                     §
  and SERGIO VILLALOBOS,
                                                    §
                      Appellants,
                                                    §
  v.
                                                    §
  SIMON CHAVEZ a/k/a SIMON
  CHAVEZ DE PABLO, individually and                 §
  d/b/a 24 TRADING CO., ALVARO
  BUSTILLOS, and VAQUERO                            §
  TRADING, L.L.C.,
                                                    §
                      Appellees.
                                                    §

                                   MEMORANDUM OPINION

       On July 31, 2019, Appellants filed a late notice of appeal in this case, but within the 15-

day grace period provided by TEX.R.APP.P. 26.3. We treated the late notice as having been

accompanied by an implied motion for extension of time to file the notice of appeal and asked

Appellants to provide an explanation for the filing delay. See Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997). Appellants subsequently filed a verified motion for extension of time to file

a late notice of appeal, which the Court granted. Appellants have now filed a motion to dismiss

the appeal under TEX.R.APP.P. 42.1(a)(1), stating that they no longer wish to pursue this appeal.


                                                2
The motion to dismiss is unopposed.

       We grant the Appellants’ motion and dismiss the appeal. Costs of the appeal are taxed

against the Appellants. TEX.R.APP.P. 42.1(d).


                                             GINA M. PALAFOX, Justice
September 25, 2019

Before Rodriguez, J., Palafox, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge), sitting by assignment




                                                3